This case arose under the Workmen's Compensation Law. T. A. Murphy was an employee of Smith Bros., Inc., a subscriber who carried a policy of workmen's compensation insurance, covering its employees, with the Indemnity Insurance Company of North America. Murphy, having received injuries in the course of his employment and refusing to abide by the final decision of the Industrial Accident Board, filed this suit in the court below to set aside its award, etc. The case was tried to a jury, and upon their findings the court set aside the award and gave Murphy compensation as for total permanent incapacity at the rate of $17.31 per week, and, after deducting $173.10, amount previously paid appellee by the insurance company, rendered a lump sum judgment in his favor for $6,074.76, directing that one-third be paid to White  Yarborough, appellee's attorneys, from which the indemnity company appealed.
A defense urged by appellant was that, on March 31, 1930, it paid appellee $173.09, being for ten weeks' disability at the rate of $17.31 per week, and that on receipt of said payment appellee signed a compensation settlement receipt agreeing that it was in full settlement of compensation due him for said injuries, and that the settlement receipt was filed by appellant with the Industrial Accident Board; however, there was neither allegation nor proof that the settlement was approved by said board; in fact, its subsequent action shows that the settlement was not approved. The legal validity of this transaction is raised by appellant in several assignments, all of which, in our opinion, should be overruled for reasons which we will now state.
The pertinent provisions of the Workmen's Compensation Law are these: Section 14 of article 8306 provides that: "No agreement by any employee to waive his rights to compensation under this law shall be valid." In section 15 of said article we find that: "In cases where death or total permanent incapacity results from an injury, the liability of the association may be redeemed by payment of a lump sum by agreement of the parties thereto, subject to the approval of the Industrial Accident Board. This section shall be construed as excluding any other character of lump sum settlement except as herein specified." Section 18 of said article expresses the intent and purpose of the law, as follows: "It is the purpose of this law that the compensation herein provided for shall be paid from week to week and as it accrues and directly to the person entitled thereto, unless the liability is redeemed as in such cases provided elsewhere herein." Section 5 of article 8307 provides that: "All questions arising under this law, if not settled by agreement of the parties interested therein and within the provisions of this law, shall, except as otherwise provided, be determined by the board. * * *" Also in section 12 of article 8307 we read: "* * * Where the liability of the association or the extent of the injury of the employee is uncertain, indefinite or incapable of being satisfactorily established, the board may approve any compromise, adjustment, settlement or commutation thereof made between the parties."
These provisions clearly indicate that the adjustment of compensation claims arising under the statute is intrusted primarily to the Industrial Accident Board, and that a claimant and the association cannot agree among themselves so as to deprive the board of its jurisdiction.
This is no longer a debatable question, as the quoted provisions of the statute have heretofore been construed to prohibit all settlement contracts between beneficiaries and compensation insurers, unless approved by the Industrial Accident Board. See Employers' Indemnity Corp. v. Woods (Tex.Civ.App.) 230 S.W. 461; same case by Commission of Appeals 243 S.W. 1086; also Indemnity Insurance Co., etc., v. Jones (Tex.Civ.App.) 299 S.W. 674. We therefore overrule all assignments in relation to this matter.
Prior to the announcement for trial, appellant moved the court to appoint a disinterested competent physician of its own choice to examine appellee, as provided by the statute. The court refused the motion, and at the conclusion of the evidence the motion was renewed, with like result, but in overruling the same, the court said: "The defendant's motion for the court to appoint a physician of its own choosing to examine the plaintiff is *Page 505 
denied, as was a similar motion made by the defendant prior to the taking of testimony in the case. The court stated to counsel for the defendant in overruling the first motion made that he would grant a motion of the defendant, and appoint a physician for such purpose, to be selected by the defendant as provided in the Act of the 42nd Legislature Regular Session, which reads as follows: (The court here quotes the statute referred to.) The court now says to counsel for the defendant in overruling the motion as framed, that the court will grant a motion of the defendant and appoint a physician n of the defendant's own choosing for the purpose requested."
The facts bearing upon this issue are these: Appellee was injured January 28, 1930; immediate notices of the accident were given as provided by statute; appellant assumed liability, and prior to March 31, 1930, paid appellee compensation amounting to $173.09; thereupon appellee returned to his employment with Smith Bros., Inc., remaining until some time in July, 1930, during which time he was paid $30 per week wages as before. He testified that he did not go to work, but just "sat around"; while evidence for appellant is to the effect that, after returning on March 9, 1930, appellee worked until some time in July, when his services were no longer required, but that he was not let out because of physical disability. On March 29, 1930, about the time appellee resumed his position with Smith Bros., Inc., Dr. Dexter H. Hardin, company physician who had treated appellee, made final report diagnosing the injuries as concussion of brain, trauma to brachial nerve branches and to left shoulder joint, that appellee had, at that time, recovered and was capable of doing the same work as before being injured, and that he had suffered no permanent injury. After appellee's services with Smith Bros., Inc., ended in July, 1930, White  Yarborough, his attorneys, began, actively, to urge the claim before the Industrial Accident Board, and in this connection furnished report of Dr. John F. Ford, appellee's physician, who, after an examination September 16, 1930, reported that appellee had been rendered totally and permanently disabled, and that the high blood pressure and brain injury will progressively grow worse as time passes. The Industrial Accident Board made an order requiring appellee to be examined November 24, 1930, by Dr. Howard Du Puy, who reported to the board that appellee had suffered no disability to his brain, although he might have headaches or dizziness at times, that he found temporary total disability for approximately six months from the date of the injury, January 28, 1930, and that appellee's left shoulder presented a disability of 20 per cent., which will grow less with time and exercise. The board also had before it appellee's affidavit in which he gave a full statement as to the origin of the accident and the extent of his injuries, and, upon the record thus made, rendered its final decision December 4, 1930, awarding appellee damages in the sum of $272.76, and ordered appellant to pay same, less the amount previously paid, also less attorneys' fees. Dr. Ford testified that he examined appellee just preceding the trial (January 18-20, 1932) and found him in very much worse shape than when first seen by the witness in September, 1930.
The majority are of opinion, and so hold for the court, that there was no abuse of discretion, on the part of the trial court, in refusing appellant's request to appoint a physician of the court's own choice to examine appellee; hence all assignments relating to this matter are overruled. (To this holding, the writer dissents, and will state his reasons below.) Assignments not discussed have also been carefully considered, but, finding no reversible error, all assignments and propositions are overruled, and the judgment of the court below is affirmed.
Affirmed by the majority.
I assent to all rulings except the action of the majority in overruling the assignments complaining of the abuse of discretion by the court in refusing to appoint a physician, of its choosing, to examine appellee at the time of the trial.
The only worth-while Issue in the case relates to the extent of appellee's injuries, and, this being true of so many compensation cases, doubtless furnished the reason for the provision found in section 4 of article 8307 (amended by the 42d Legislature (1931), chapter 102 [Vernon's Ann.Civ.St. art. 8307, § 4]) to the effect that: "The Board [or a court having jurisdiction of a case to set aside an award of the Board] may * * * require any employee claiming to have sustained injury to submit himself for examination before such Board or someone acting under its authority at some reasonable time and place within the State, and as often as may be reasonably ordered by the Board [or court, as the case may be] to a physician or physicians authorized to practice under the Laws of this State," etc.
The experts differed widely in their opinions as to the seriousness and extent of appellee's injuries. Dr. Hardin, company physician, reported March 29, 1930, shortly after the accident, that appellee had suffered no permanent injury and would be able to resume normal labor about April 10, 1930; Dr. Du Puy, the board's physician, reported November 24, 1930, that appellee had sustained only a temporary total disability of approximately six months from the date of the injury, and a 20 per cent. disability to his left shoulder which would diminish with time and exercise; while Dr. Ford, appellee's physician, reported in September, 1930, that *Page 506 
appellee had suffered a total permanent disability.
The board allowed appellee compensation for total incapacity for twelve weeks, ending April 20, 1930, and compensation for permanent partial incapacity (20 per cent. disability to shoulder) for 188 weeks additional. In arriving at its conclusions, the board seems to have been guided largely by the report of Dr. Du Puy, the disinterested expert. Just prior to the trial, in January, 1932, Dr. Ford, appellee's physician, made a re-examination, and on the trial testified that plaintiff had suffered total permanent disability, and was in worse condition than when first examined by him.
In cases of this nature, the courts stress the importance of having the injured party examined by disinterested experts, and I am of opinion that such an examination at the time of the trial was reasonably necessary to a proper ascertainment of the truth in the instant case. In Texas Employers', etc., v. Downing (Tex.Civ.App.) 218 S.W. 112, 119 (writ refused), the court used the following pertinent language:
"When the examination is to be made under the order of the court, it would seem obvious that an examination by disinterested experts chosen by the court, would be more conducive to the ascertainment of the truth than that of physicians selected by the plaintiff's antagonist, whose examination and opinions are more apt to be partisan, and in the ordinary case it is more appropriate to request the court to name the examiners. R.C.L. vol. 14, p. 712; Richmond v. Childress, 82 Ga. 719, 9 S.E. 602, 3 L.R.A. 808, 14 Am. St. Rep. 189.
"We are therefore of the opinion that if the facts are sufficient to show that an examination was reasonably necessary to a proper development of the truth of the issues for trial, the defendant ought not to be precluded from complaining of the abuse of the discretion of the court in such matter, merely because it requested the court to appoint physicians, instead of naming the physicians itself in the motion."
Also see Richmond, etc., Co. v. Childress, 82 Ga. 719, 9 S.E. 602, 3 L.R.A. 808, 14 Am. St. Rep. 189; Meek v. Wheeler, Kelly  Hagney Inv. Co., 122 Kan. 69, 251 P. 184; Valier Coal Co. v. Industrial Commission,320 Ill. 69, 150 N.E. 651.
The fact that, within about ten weeks after being injured, appellee resumed his position with Smith Bros., Inc., where he remained for several months, receiving the same wages as before, and apparently contented until his services were discontinued; that at the time of trial about fourteen months had elapsed since appellee was examined by Dr. Du Puy, the disinterested expert appointed by the board; and the damages awarded by the jury being so far in excess of the amount allowed by the board upon substantially the same facts — these, and other facts constituting the record, induce the conviction, on my part, that the trial court committed reversible error in refusing to appoint a competent disinterested physician of its own choosing to examine appellee at the trial, for it is obvious that the testimony of such a witness would not have been amenable to the criticism of being biased, whereas the testimony of any expert selected by the company would have been vulnerable to, and weakened by, such criticism. I think, therefore, that the judgment of the court below should have been reversed, and the cause remanded for further proceedings.